office_of_chief_counsel internal_revenue_service memorandum number release date cc intl b6 hmhuynh postn-108927-07 uilc date april to jeffrey johnson international technical advisor prefiling and technical guidance lmsb from john m breen branch chief cc intl b6 subject treatment of certain adjustments in determining net sec_482 transfer price adjustment this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend -------------- --------------------------- ---------------------- ------------------------------------------------------------------------------ ---------------------------------------------------------------- -------------------------------------------- ------------------------------------------------------- uscorp us partnership forcorp foreign subs years at issue products postn-108927-07 issues whether under the facts below the net sec_482 transfer price adjustment proposed by exam should be reduced under the sec_6662 exclusion or the sec_6662 exclusion for purposes of applying the threshold requirements of sec_6662 conclusions whether the sec_6662 exclusion applies is a question of facts and circumstances that cannot be addressed appropriately in this memorandum we conclude that the sec_6662 exclusion does not apply to the net sec_482 transfer price adjustment proposed by exam because no portion of that adjustment is attributable to transactions solely between foreign_corporations rather the entire adjustment is attributable to controlled transactions between a domestic_member and a foreign member of the controlled_group facts uscorp is a corporation organized in the united_states uscorp and its domestic subsidiaries collectively taxpayer filed a consolidated federal_income_tax return for the years at issue taxpayer through direct and indirect interests owns of us partnership a domestic_partnership taxpayer also owns of forcorp a foreign_corporation forcorp in turn owns majority interests in several lower-tier foreign manufacturing corporations foreign subs forcorp and foreign subs collectively foreign group are involved in various stages of manufacturing certain products taxpayer and exam disagree as to the nature and extent of the manufacturing functions performed by forcorp taxpayer views forcorp as a manufacturer similar to foreign subs in contrast exam views forcorp as a management company rather than a manufacturer because forcorp does not own or operate any manufacturing facilities taxpayer and exam nevertheless agree that after the final stage of the manufacturing process is complete forcorp purchases finished products from foreign subs us partnership in turn purchases the finished products from forcorp us partnership distributes these purchased finished products through its global network of distributors pursuant to the best_method_rule of sec_1_482-1 taxpayer applied the comparable_profits_method cpm as the best_method to determine the arm’s length price for the finished products purchased by us partnership from forcorp in applying the cpm taxpayer selected forcorp as the tested_party within the meaning of sec_1_482-5 the purchases of finished products by forcorp from foreign subs are the foreign-to-foreign transactions that taxpayer believes are relevant to the sec_6662 issue as discussed below postn-108927-07 exam determined that taxpayer’s cpm analysis was flawed because taxpayer failed to perform a full functional_analysis of the manufacturing processes performed by forcorp and foreign subs rather taxpayer focused only on a functional_analysis of forcorp exam concluded that it could not determine the arm’s length price for the products without taking into account the functions performed by both forcorp and foreign subs exam concluded that taxpayer’s application of the selected transfer_pricing_methodology allowed shifting_of_income from us partnership to the foreign group in part because the prices paid_by forcorp to foreign subs and reflected in forcorp’s cost_of_goods_sold were not in accordance with the arm’s length standard based on the above analysis exam decided to apply the cpm using the foreign group as the tested_party under that approach exam determined that the prices paid_by us partnership to forcorp for the finished products were too high and adjusted the consideration accordingly the adjustment resulted in allocation of additional taxable_income to taxpayer through its ownership_interest in us partnership law and analysis a sec_6662 - in general under sec_6662 and b a taxpayer is potentially subject_to penalties for underpayments of tax that are attributable to a substantial_valuation_misstatement a substantial_valuation_misstatement may exist if the net sec_482 transfer price adjustment for the taxable_year exceeds the lesser_of dollar_figure or percent of the taxpayer’s gross_receipts sec_6662 a net sec_482 transfer price adjustment is the net increase in taxable_income in a taxable_year as a result of sec_482 adjustments in the price for any property services or for_the_use_of property sec_6662 in determining a net sec_482 transfer price adjustment for purposes of applying the threshold requirements of sec_6662 certain portions of the net increase in taxable_income may be excluded from the calculation if the taxpayer satisfies certain requirements with respect to specified transfer_pricing methods and documentation exam also concluded that taxpayer’s functional_analysis was flawed because taxpayer inappropriately attributed manufacturing functions to forcorp that it did not in fact perform in addition exam concluded that taxpayer’s comparability_analysis was flawed because taxpayer chose inappropriate comparables alternatively a taxpayer is potentially subject_to penalties for underpayments of tax that are attributable to a gross_valuation_misstatement a gross_valuation_misstatement in the net sec_482 transfer price adjustment context is a substantial_valuation_misstatement under sec_6662 but determined by substituting the values dollar_figure million and for the values dollar_figure million and respectively sec_6662 in the case of a gross_valuation_misstatement under sec_6662 the penalty under sec_6662 is increased to sec_6662 whether the valuation misstatement in this case is substantial or gross is not analyzed here however the substantial_valuation_misstatement analysis discussed herein applies equally to gross_valuation_misstatements postn-108927-07 sec_6662 specified method with documentation exclusion taxpayers may also exclude certain portions of the net increase in taxable_income that are attributable to transactions solely between foreign_corporations sec_6662 foreign-to-foreign transaction exclusion the specified method with documentation exclusion of sec_6662 and the foreign-to-foreign transaction exclusion of sec_6662 are further described in sec_1_6662-6 and respectively b specified method with documentation exclusion the specified method with documentation exclusion applies if i it is established that the taxpayer determined such price in accordance with a specific pricing method set forth in the regulations prescribed under sec_482 and that the taxpayer’s use of such method was reasonable ii the taxpayer has documentation which was in existence as of the time of filing the return which sets forth the determination of such price in accordance with such a method and which establishes that the use of such method was reasonable and iii the taxpayer provides such documentation to the secretary within days of a request for such documentation sec_6662 see also sec_1_6662-6 in the instant case whether taxpayer reasonably concluded that its selection and application of the cpm provided the most reliable measure of an arm’s length result and whether taxpayer maintained and provided documentation would require an evaluation of the facts and circumstances that is beyond the scope of this memorandum in performing such an analysis it may be necessary to perform a complete functional_analysis which would generally include a consideration of controlled transactions with other controlled parties for example evaluation of the roles of foreign related parties may be critical to understanding the functions performed risks assumed and resources employed by the tested_party in light of the total value chain moreover understanding the functions performed by all members within a supply chain may be critical to determining the best_method under sec_1_482-1 and to evaluating relative comparability between uncontrolled transactions and the controlled transactions under examination taxpayer concedes that exam has the power under sec_482 to because the instant case involves the application of the cpm which is a specific pricing method within the meaning of sec_6662 the exclusion under sec_6662 and sec_1_6662-6 which applies to methods other than specific pricing methods does not apply here postn-108927-07 review transactions at all levels that could be connected to the controlled_transaction with a us person c foreign-to-foreign transaction exclusion the central issue in this case is whether any portion of the net sec_482 transfer price adjustment proposed by exam is attributable to transactions solely between foreign_corporations sec_6662 provides that for purposes of determining whether the threshold requirements ie a net sec_482 transfer price adjustment greater than dollar_figure or of the taxpayer’s gross_receipts are met the net sec_482 transfer price adjustment is reduced by any portion of the net increase in taxable_income attributable to any transaction solely between foreign_corporations unless in the case of any such corporations the treatment of such transaction affects the determination of income_from_sources_within_the_united_states or taxable_income effectively connected with the conduct_of_a_trade_or_business within the united_states see also sec_1_6662-6 providing exclusion for certain foreign to foreign transactions exam views the net sec_482 transfer price adjustment as attributable to adjustments of the consideration paid_by us partnership to forcorp for the finished products as evaluated under the applicable transfer_pricing method although the transactions between forcorp and foreign subs are relevant to evaluating the arm’s length prices of the transactions between us partnership and forcorp the resulting net sec_482 transfer price adjustment is attributable to the transactions between us partnership and forcorp - not transactions solely between forcorp and foreign subs thus no portion of the adjustment is attributable to transactions solely between foreign_corporations within the meaning of sec_6662 or foreign to foreign transactions within the meaning sec_1_6662-6 taxpayer asserts that the net sec_482 transfer price adjustment consists of two distinct adjustments an adjustment to the transactions between us partnership and forcorp and an adjustment to the transactions between forcorp and foreign subs taxpayer asserts that sec_6662 and sec_1_6662-6 specifically exclude the latter adjustment from being subject_to or giving rise to a penalty the basis for taxpayer’s view is unclear the record clearly indicates that the inter-company transaction giving rise to the proposed transfer price adjustments relates to us partnership’s purchase of finished products from forcorp although see memorandum re sec_6662 penalty dated -------------------------- page emphasis added see form 886-a re sec_6662 gross_valuation_misstatement penalties page postn-108927-07 forcorp’s cost_of_goods_sold which includes the cost of merchandise acquired from foreign subs affected the operating profits of forcorp evaluated under the cpm this does not mean that the sec_482 adjustment to the prices that us partnership paid to forcorp constitute adjustments to foreign-to-foreign transactions if exam had been able to apply the comparable uncontrolled price cup_method under sec_1_482-3 as the best_method to determine the arm’s length price for the finished products purchased by us partnership from forcorp the consideration charged in the transactions between forcorp and foreign subs would be irrelevant in other words in the cup context the transactions between forcorp and foreign subs would have no direct bearing on the net sec_482 transfer price adjustment with respect to the transactions between us partnership and forcorp we see no reason why application of one specified method as opposed to another should produce different results existing guidance on the foreign-to-foreign transaction exclusion consists of an example in the legislative_history of sec_6662 e and another example in sec_1_6662-6 example both examples involve adjustments to transactions solely between controlled_foreign_corporations where the effect of the adjustment is an inclusion of subpart_f_income by a u s shareholder in these examples the u s taxpayer is not directly involved in the transactions that give rise to the increase in taxable_income rather the increase in taxable_income is a by-product of the allocation under sec_482 in contrast the increase in u s taxable_income and the allocation under sec_482 are one and the same in the instant case the dispute between taxpayer and exam centers on whether us partnership paid forcorp an arm’s length price for the finished products the transactions between forcorp and foreign subs are clearly relevant in determining the net sec_482 transfer price adjustment but they are not in of themselves part of the net sec_482 transfer price adjustment as compared to the examples taxpayer in this case is directly involved in the controlled transactions that gave rise to the increase in taxable_income thus the net sec_482 transfer price adjustment in the instant case is not attributable to transactions solely between foreign_corporations but rather is attributable to transactions solely between us partnership and forcorp taxpayer cannot invoke the solely between foreign_corporations standard of sec_6662 by disregarding that us partnership is the source of the net sec_482 transfer price adjustment taxpayer’s view is flawed the net sec_482 transfer price adjustment of dollar_figurex in this case relates solely to the transactions between us partnership and forcorp taxpayer however mistakenly believes that dollar_figurex is the sum of adjustments arising from all transactions both those between us partnership and forcorp and those between forcorp and foreign subs to the contrary if exam had asserted which it did not adjustments related to the transactions between forcorp and foreign subs then the net sec_482 transfer price adjustment would be dollar_figurex dollar_figurey see h conf_rep no 1991_2_cb_580 postn-108927-07 we conclude that on the facts described above none of the increase in u s taxable_income resulting from the allocation under sec_482 is attributable to transactions solely between foreign_corporations within the meaning of sec_6662 or foreign to foreign transactions within the meaning sec_1_6662-6 case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call the branch at if you have any further questions _____________________________ john m breen chief branch international
